         IN THE UNITED STATES DISTRICT COURT
            EASTERN DISTRICT OF ARKANSAS
                  WESTERN DIVISION


LEODIS RANDLE                                             PLAINTIFF
#2993-19
v.                    No. 4:19-cv-630-DPM
ERIC HIGGINS, Warden, Pulaski
County Detention Center; and
DOES, Commissary, Federal
Government, Marshals Office                         DEFENDANTS

                          JUDGMENT
    Randle' s complaint is dismissed without prejudice.



                              D.P. Marshall Jr.
                              United States District Judge
